Exhibit 10.3

HEALTHSPORT, INC.
2009 EQUITY INCENTIVE PLAN

STOCK AWARD AGREEMENT
Healthsport, Inc., a Delaware corporation, (the “Company”), hereby awards a
Stock Award of restricted stock (the “Restricted Stock”) to the Participant
named below. The terms and conditions of the Stock Award are set forth in this
cover sheet and the attached Stock Award Agreement (collectively, the
“Agreement”) and in the 2009 Equity Incentive Plan (the “Plan”). The text of the
Plan is incorporated in the Agreement by this reference.

         
Date of Award:
       
 
       
Name of Participant:
       
 
       
Number of Shares of Restricted Stock Awarded:
       
 
       
Amount Paid by Participant for the Shares of Restricted Stock Awarded: $______
       
 
       
Aggregate Fair Market Value of Restricted Stock on Date of Award: $______
       

Vesting Calculation Date:                                         , 2009
Vesting Schedule:
As long as you render continuous Service to the Company (or its Parent,
Subsidiary or Affiliate), you will become vested as to  _____% of the total
number of Shares of Restricted Stock awarded (rounded down to the nearest whole
number), as shown above on the cover sheet, on each of the dates listed below
(the “Vesting Dates”):

  •   [DATE 1]     •   [DATE 2]     •   [DATE 3]     •   [DATE 4]     •   [DATE
5]

In the event that your Service to the Company (or its Parent, Subsidiary or
Affiliate) ceases prior to any of the Vesting Dates, you will forfeit to the
Company without consideration all of the unvested Shares subject to this Award.
By signing this cover sheet, you agree to all terms and conditions described in
the attached Stock Award Agreement and in the Plan. You specifically acknowledge
that you have carefully read the section entitled “Code Section 83(b) Election”
and the attachment entitled “Section 83(b) Elections” and you further
acknowledge that you are solely responsible for filing any Code Section 83(b)
election, and that such election must be filed within thirty (30) days after the
Date of Award in order to be effective. You are also acknowledging receipt of
this Agreement and a copy of the Plan.

             
Company:
          Participant:
 
           
By:
           
Its:
 
 
     
 
 
           

 

-1-



--------------------------------------------------------------------------------



 



Attachments

 

-2-



--------------------------------------------------------------------------------



 



HEALTHSPORT, INC.
2009 EQUITY INCENTIVE PLAN
STOCK AWARD AGREEMENT

     
The Plan and Other Agreements
  The text of the Plan is incorporated in this Agreement by this reference. You
and the Company agree to execute such further instruments and to take such
further action as may reasonably be necessary to carry out the intent of this
Agreement. Unless otherwise defined in this Agreement, certain capitalized terms
used in this Agreement are defined in the Plan.
 
   
 
  This Agreement, the attached Exhibits and the Plan constitute the entire
understanding between you and the Company regarding this Award of Restricted
Stock. Any prior agreements, commitments or negotiations are superseded.
 
   
Award of Restricted Stock
  The Company awards you the number of shares of Restricted Stock shown on the
cover sheet of this Agreement. The Award is subject to the terms and conditions
of this Agreement and the Plan. This Award is not intended to constitute a
nonqualified deferred compensation plan within the meaning of section 409A of
the Code and will be interpreted accordingly. You may also be required, as a
condition of this Award, to enter into any Company stockholder agreement or
other agreements that are applicable to stockholders.
 
   
Vesting
  This Award will vest according to the Vesting Schedule set forth on the
attached cover sheet.
 
   
Escrow
  The certificate(s) for the Restricted Stock shall be deposited in escrow with
the Secretary of the Company (or his/her designee) to be held in accordance with
the provisions of this paragraph. Each deposited certificate shall be
accompanied by a duly executed Assignment Separate from Certificate in the form
attached hereto as Exhibit A. The deposited certificates shall remain in escrow
until such time as the certificates are to be released or otherwise surrendered
for cancellation as discussed below. Upon delivery of the certificates to the
Company, you shall be issued an instrument of deposit acknowledging the number
of Shares of Restricted Stock delivered in escrow to the Secretary of the
Company.
 
   
 
  All regular cash dividends, if any, on the Restricted Stock shall be paid
directly to you and shall not be held in escrow.
 
   
 
  The Restricted Stock held in escrow hereunder shall be subject to the
following terms and conditions relating to its release from escrow or its
surrender to the Company, provided, however, that the minimum number of shares
released to you in any individual release of share certificates must be at least
twenty-five (25) Shares (unless the release represents your final release of
Share certificates from escrow):
 
   
 
 
•     A portion of the Restricted Stock shall be released from escrow and the
Share certificates delivered to you when (i) that portion of the Restricted
Stock has vested according to the Vesting Schedule, this Agreement and the Plan,
(ii) that portion of the Restricted Stock has been deemed to be Certified
Shares, and (iii) you request such delivery. Only Certified Shares that have
satisfied all of the vesting conditions of this Agreement and the Plan shall be
released from escrow. Upon termination of your continuous Service for any reason
(and subject to any provisions of this Agreement or the Plan specifically
related to vesting upon such termination), all the Restricted Stock shall be
immediately surrendered to the Company except for the Certified Shares that have
satisfied all of the vesting conditions of this Agreement and the Plan as of the
date of termination.

 

-3-



--------------------------------------------------------------------------------



 



     
Change in Control
  Notwithstanding anything to the contrary in this Agreement or the Plan, in the
event of a Change in Control during your Service, this Award and all the
Restricted Stock shall vest as of immediately before such Change in Control.
 
   
No Assignment
  The Shares subject to this Award shall not be sold, anticipated, assigned,
attached, garnished, optioned, transferred or made subject to any creditor’s
process, whether voluntarily, involuntarily or by operation of law. However,
this shall not preclude a transfer of vested Certified Shares by will or by the
laws of descent and distribution. In addition, pursuant to Company procedures,
you may designate a beneficiary who will receive any outstanding vested
Certified Shares in the event of your death.
 
   
The Company’s Right of First Refusal
  In the event that you propose to sell, pledge or otherwise transfer to a third
party any Shares acquired under this Agreement, or any interest in such Shares,
the Company shall have the “Right of First Refusal” with respect to all (and not
less than all) of such Shares. If you desire to transfer Shares acquired under
this Agreement, you must give a written “Transfer Notice” to the Company
describing fully the proposed transfer, including the number of Shares proposed
to be transferred, the proposed transfer price and the name and address of the
proposed transferee.
 
   
 
  The Transfer Notice shall be signed both by you and by the proposed new
transferee and must constitute a binding commitment of both parties to the
transfer of the Shares. The Company shall have the right to purchase all, and
not less than all, of the Shares on the terms of the proposal described in the
Transfer Notice (subject, however, to any change in such terms permitted in the
next paragraph) by delivery of a notice of exercise of the Right of First
Refusal within thirty (30) days after the date when the Transfer Notice was
received by the Company. The Company’s rights under this subsection shall be
freely assignable, in whole or in part.

If the Company fails to exercise its Right of First Refusal within thirty
(30) days after the date when it received the Transfer Notice, you may, not
later than ninety (90) days following receipt of the Transfer Notice by the
Company, conclude a transfer of the Shares subject to the Transfer Notice on the
terms and conditions described in the Transfer Notice. Any proposed transfer on
terms and conditions different from those described in the Transfer Notice, as
well as any subsequent proposed transfer by you, shall again be subject to the
Right of First Refusal and shall require compliance with the procedure described
in the paragraph above. If the Company exercises its Right of First Refusal, the
parties shall consummate the sale of the Shares on the terms set forth in the
Transfer Notice within sixty (60) days after the date when the Company received
the Transfer Notice (or within such longer period as may have been specified in
the Transfer Notice); provided, however, that in the event the Transfer Notice
provided that payment for the Shares was to be made in a form other than lawful
money paid at the time of transfer, the Company shall have the option of paying
for the Shares with lawful money equal to the present value of the consideration
described in the Transfer Notice.

 

-4-



--------------------------------------------------------------------------------



 



     
 
  The Company’s Right of First Refusal shall inure to the benefit of its
successors and assigns and shall be binding upon any transferee of the Shares.
 
   
 
  The Company’s Right of First Refusal shall terminate in the event that Shares
are listed on an established stock exchange or are quoted regularly on the OTC
Bulletin Board.
 
   
Right of Repurchase
  Following your Termination Date after termination of your Service for any
reason, the Company shall have the right to purchase all of those Shares that
you have acquired under this Award. If the Company exercises its right to
purchase such Shares, the purchase price shall be the Fair Market Value of those
Shares on the date of purchase as determined by the Board of Directors and shall
be paid in cash. The Company will notify you of its intention to purchase such
Shares, and will consummate the purchase within any time period established by
applicable law. The Company’s Right of Repurchase shall inure to the benefit of
its successors and assigns and shall be binding upon any transferee of the
Shares. The Company’s rights under this subsection shall be freely assignable,
in whole or in part. The Company’s right of repurchase shall terminate in the
event that the Shares are listed on an established stock exchange or are quoted
regularly on the OTC Bulletin Board.
 
   
Code Section 83(b) Election
  You represent and warrant that you understand the Federal, state and local
income tax consequences of the granting of this Restricted Stock. Under
Section 83 of the Code, the Fair Market Value of the Restricted Stock on the
date any forfeiture restrictions applicable to such Restricted Stock lapse will
be reportable as ordinary income at that time. For this purpose, “forfeiture
restrictions” include surrender to the Company of unvested Restricted Stock as
described above. You may voluntarily elect to be taxed at the time the
Restricted Stock is acquired to the extent that the Fair Market Value of the
Restricted Stock exceeds the amount of consideration paid by you (if any) for
such Restricted Stock at that time rather than when such Restricted Stock ceases
to be subject to such forfeiture restrictions, by filing an election under
Section 83(b) of the Code with the Internal Revenue Service within thirty
(30) days after the Date of Award. A form for making this election is attached
as Exhibit B hereto. Failure to make this filing within the thirty (30) day
period will result in the recognition of ordinary income by you as the
forfeiture restrictions lapse. YOU ACKNOWLEDGE THAT IT IS YOUR SOLE
RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER CODE
SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR ITS REPRESENTATIVES TO MAKE
THIS FILING ON YOUR BEHALF. MOREOVER, YOU ARE RELYING SOLELY ON YOUR OWN
ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE A CODE
SECTION 83(b) ELECTION.

 

-5-



--------------------------------------------------------------------------------



 



     
Leaves of Absence
  For purposes of this Agreement, while you are a common-law employee, your
Service does not terminate when you go on a bona fide leave of absence that was
approved by the Company (or its Parent, Subsidiary or Affiliate) in writing, if
the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. Your Service
terminates in any event when the approved leave ends, unless you immediately
return to active work.

The Company determines which leaves count for this purpose, and when your
Service terminates for all purposes under the Plan.
 
   
Voting and Other Rights
  Subject to the terms of this Agreement, you shall have all the rights and
privileges of a stockholder of the Company while the Restricted Stock is held in
escrow, including the right to vote and to receive dividends (if any).
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of outstanding Shares of Restricted Stock covered by
this Award may be adjusted (and rounded down to the nearest whole number)
pursuant to the Plan.
 
   
Restrictions on
Issuance
  The Company will not issue any Restricted Stock or Shares if the issuance of
such Restricted Stock or Shares at that time would violate any law or
regulation.
 
   
Taxes and Withholding
  You will be solely responsible for payment of any and all applicable taxes
associated with this Award.  
 
  The delivery to you of any Shares will not be permitted unless and until you
have satisfied any withholding or other taxes that may be due.
 
   
Restrictions on Resale
  By signing this Agreement, you agree not to (i) sell (or transfer or assign)
any Restricted Stock prior to its vesting and its designation as Certified
Shares, or (ii) sell (or transfer or assign) any Shares acquired under this
Award at a time when applicable laws, regulations or Company or underwriter
trading policies prohibit sale.
 
   
 
  If the sale of Shares acquired under this Award is not registered under the
Securities Act of 1933, but an exemption is available which requires an
investment representation or other representation and warranty, you shall
represent and agree that the Shares being acquired are being acquired for
investment, and not with a view to the sale or distribution thereof, and shall
make such other representations and warranties as are deemed necessary or
appropriate by the Company and its counsel.
 
   
Legends
  All certificates representing the Common Stock issued under this Award may,
where applicable, have endorsed thereon the following legend and any other
legend the Company determines appropriate:
 
   
 
  “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AND OPTIONS TO PURCHASE SUCH SHARES SET FORTH IN AN
AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER
PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL
OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST TO THE
SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES REPRESENTED BY
THIS CERTIFICATE.”

 

-6-



--------------------------------------------------------------------------------



 



     
 
  “THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED.”
 
   
No Retention Rights
  This Agreement is not an employment agreement and does not give you the right
to be retained by the Company (or its Parents, Subsidiaries or affiliates) and
you agree that you are an employee-at-will. The Company (or its Parents,
Subsidiaries or affiliates) reserves the right to terminate your Service at any
time and for any reason.
 
   
Notice
  Any notice to be given or delivered to the Company relating to this Agreement
shall be in writing and addressed to the Company at its principal corporate
offices. Any notice to be given or delivered to you relating to this Agreement
shall be in writing and addressed to you at such address of which you advise the
Company in writing. All notices shall be deemed effective upon personal delivery
or upon deposit in the U.S. mail, postage prepaid and properly addressed to the
party to be notified.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware.

 
In consideration of the Company granting you this Restricted Stock, please
acknowledge your agreement to
fully comply with all of the terms and provisions contained herein by signing
this Agreement in the space
provided above and returning it promptly to:
HEALTHSPORT, INC.
Attention: [          ], Secretary

 

-7-



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNMENT SEPARATE FROM CERTIFICATE
FOR VALUE RECEIVED and pursuant to that certain Stock Award Agreement dated as
of [_______], the undersigned hereby sells, assigns and transfers unto
[_________] shares of the Common Stock of Healthsport, Inc., a Delaware
corporation, standing in the undersigned’s name on the books of said corporation
represented by certificate No.  __________, herewith, and does hereby
irrevocably constitute and appoint  ________  attorney-in-fact to transfer the
said stock on the books of the said corporation with full power of substitution
in the premises.
Dated: [Month] [Day], 20___

         
 
 
 
   

 

-1-



--------------------------------------------------------------------------------



 



EXHIBIT B
ELECTION UNDER SECTION 83(b) OF
THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

1.   The name, address and social security number of the undersigned:

               
 
             
 
             
 
       
Social Security No.:
       
 
 
 
   

2.   Description of property with respect to which the election is being made:  
     _________  shares of common stock of Healthsport, Inc. (the “Company”).

3.   The date on which the property was transferred is  _________, [YEAR].

4.   The taxable year to which this election relates is calendar year [YEAR].

5.   Nature of restrictions to which the property is subject:

The shares of stock are subject to the provisions of a Stock Award Agreement
(the “Agreement”) between the undersigned and the Company. The shares of stock
are subject to forfeiture under the terms of the Agreement.

6.   The Fair Market Value of the property at the time of transfer (determined
without regard to any lapse restriction) was $_____ per share, [for a total of
$__________.]

7.   The amount paid by taxpayer for the property was $__________.

8.   A copy of this statement has been furnished to the Company.

Dated:  ____________, [YEAR].

         
 
 
 
[Taxpayer’s Name]    

 

-1-



--------------------------------------------------------------------------------



 



SECTION 83(b) ELECTIONS
This memorandum briefly describes certain aspects of Internal Revenue Code
section 83 and section 83(b) elections as they exist under current law. A form
of election is attached. The effect of making the election is that it permits
the employee or consultant to include in his or her gross income, in his or her
taxable year in which unvested shares are transferred, the excess, if any, of
(i) the Fair Market Value of such shares at the time of transfer (determined
without regard to restrictions other than those which will never lapse), over
(ii) the amount (if any) paid for such shares.
By making the section 83(b) election, subsequent appreciation in the value of
the shares generally will be taxed as a capital gain, rather than as
compensation. Also, appreciation that occurs after the transfer but prior to
vesting will not be taxed until the shares are sold. Finally, such subsequent
appreciation may be deferred if transfer occurs in a tax-free reorganization or
may go untaxed altogether if a stepped-up basis results from transfer by reason
of death. However, if the shares are forfeited the employees or consultants who
made the election can only deduct a loss to the extent the amount received (if
any) on forfeiture is less than the amount paid (if any) for such shares. Thus,
such employees or consultants are precluded from recovering the tax paid with
respect to any reported compensation income. Moreover, any loss recognized will
generally be a capital loss which can only offset capital gains plus $3,000 of
ordinary income ($1,500 in the case of married individuals filing a separate
return).
In the absence of an election, the employee or consultant who receives unvested
shares does not recognize any income until such shares vest. In the taxable year
in which any shares vest such employee or consultant will recognize compensation
income equal to the excess, if any, of (i) the Fair Market Value of the vested
shares on the vesting date, over (ii) the amount (if any) paid for such shares.
If the shares are forfeited the employee or consultant will recognize ordinary
loss to the extent the amount received on forfeiture is less than the amount
paid for such shares.
The election must be made not later than 30 days after the date of transfer of
the shares to the employee or consultant. The election is to be filed with the
Internal Revenue Service Center with which the employee or consultant files his
or her return. In general, the election is irrevocable.
Each filing should be made by certified mail with the sender’s receipt
postmarked at the time of mailing to establish proof of filing. Also, one copy
of the election should be filed with the company. Finally, one copy of the
election must be submitted with the employee’s federal income tax returns for
the taxable year in which the shares are transferred. Although the election must
be made within 30 days of the date of transfer of the shares, the tax, if any,
arising out of the election need not be paid until the employee or consultant
files his or her tax return for the tax year of transfer (subject to the
withholding rules discussed below).
The company should be entitled to a tax deduction for federal income tax
purposes equal to the amount, if any, included in the gross income of the
employees or consultants receiving the shares. Any deduction is allowed for the
taxable year of the company in which or with which ends the taxable year in
which the amount was included in the gross income of the employee or consultant.
While it may be desirable from a tax standpoint for employees and consultants to
make an 83(b) election at the time unvested shares are acquired, the matter
should be reviewed by each employee or consultant with his or her tax adviser.
The foregoing is intended only as a general summary of the tax consequences of
section 83(b) elections.

 

-2-